

116 HR 5407 IH: Lifting Up Our First Responders Act of 2019
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5407IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Mr. Olson (for himself, Mr. Weber of Texas, Mr. Crenshaw, and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to transfer certain
			 property of the Department of Defense to State and Federal agencies for
			 purposes of disaster-related emergency preparedness, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Lifting Up Our First Responders Act of 2019. 2.Excess personal property: sale or donation for law enforcement activitiesSection 2576a of title 10, United States Code, is amended—
 (1)in subsection (a)(1)(A) by inserting , disaster-related emergency preparedness after coun­ter­ter­ror­ism; and (2)in subsection (d)—
 (A)by striking indicating and inserting the following:  (1)indicating;
 (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (2)indicating use of high-water vehicles for disaster-related emergency preparedness.. 